Citation Nr: 1701508	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-27 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in June 2009.  In May 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge.

Subsequent to his submission of a timely notice of disagreement with the RO's denial of service connection for tinnitus in the June 2009 rating decision on appeal and prior to perfecting his substantive appeal of that matter, the RO granted service connection for tinnitus by way of a May 2012 rating decision.  Thus, the Board finds that there is no present case or controversy for the Board to adjudicate with regard to the Veteran's claim for service connection for tinnitus.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, where post-service audiometric findings indicate that there is a hearing loss disability, and where there is a sound basis upon which to attribute the post-service findings to the in-service injury (as opposed to incurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . .  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  (Citations omitted.)  Id. at 159-60.

Service connection may also be granted through the application of statutory presumptions for chronic conditions such as organic diseases of the nervous system, a category of diseases that includes sensorineural hearing loss.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element that must be met before entitlement to service connection can be granted.

Here, in multiple statements and during his May 2016 Board hearing, the Veteran reported that he was exposed to loud noises on the flight line during service, as he had to deliver aircraft parts to this area during service and on such occasions, he waited on the flight line for three to four hours without hearing protection.  He asserts that this exposure caused his current hearing loss, which he and his spouse noticed shortly after his discharge from service and has continued since that time.  The Board finds the Veteran's report of in-service noise exposure both competent and credible, as his DD Form 214 shows that his reports are consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Specifically, the evidence shows that he served as an inventory management specialist in the United States Air Force.  Further, the Board notes that the Veteran's in-service acoustic trauma has been conceded by VA.  See May 2012 Rating Decision.

The Veteran's service treatment records (STRs) are negative for any reports regarding hearing or ear problems.  The following pure tone thresholds were recorded, in decibels, during his January 1968 enlistment examination:


HERTZ (Hz)
Jan. 1968
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
0

His STRs include an April 1969 medical evaluation that shows that the Veteran had normal ears and did not have hearing loss for VA purposes at that time.  Similarly, a January 1972 Report of Medical Examination that was conducted upon his discharge from active service indicates that the Veteran's ears were normal upon separation and that he did not have hearing loss for VA purposes at that time.  In a contemporaneous Report of Medical History, the Veteran endorsed that he did not have and never had either "ear, nose or throat trouble" or "hearing loss."  The following pure tone thresholds were recorded at that time:


HERTZ (Hz)
Jan. 1972
500
1000
2000
3000
4000
RIGHT
0
5
0
5
0
LEFT
5
5
5
5
5

Following service, in March 2010, a private audiologist, Dr. J.C., indicated that the Veteran had Maryland CNC scores of 96 percent, bilaterally, and documented the following audiogram results:


HERTZ (Hz)
Mar. 2010
500
1000
2000
3000
4000
RIGHT
15
10
15
25
35
LEFT
15
15
15
30
40

Dr. J.C. also opined that it is as likely as not that the Veteran's hearing loss is associated with military noise exposure.  Notably, additional rationale was not provided in support of this opinion; thus, the Board finds that it is not adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and neither a VA medical examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions).

VA provided an examination in May 2012, at which time the Veteran was diagnosed with bilateral sensorineural hearing loss, the examiner noted Maryland CNC scores of 96 percent in each ear, and the following pure tone thresholds were recorded:


HERTZ (Hz)
May 2012
500
1000
2000
3000
4000
RIGHT
10
25
20
30
35
LEFT
25
20
20
35
45

Under 38 C.F.R. § 3.385, the Veteran had left ear hearing loss for VA compensation purposes, but did not meet the criteria for right ear hearing loss, as of May 2012.  The May 2012 examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service and noted that hearing loss for VA purposes was not shown in service, but a shift in audio thresholds was shown during service.  Notably, the examiner also reported that the Veteran's hearing was normal in both ears on his enlistment and separation audiograms with no significant threshold shifts, a change in hearing is a significant change greater than normal measurement error (i.e., greater than 10 decibels), the Veterans Benefits Administration (VBA) will concede any change of 15 decibels or more at any frequency from 1000-4000 Hz, and the Institute of Medicine (IOM) issued a 2005 study on the military and noise exposure that indicates that there is no scientific evidence to support delayed onset of noise-induced hearing loss.

The Board finds that the examiner's findings that the Veteran's hearing loss was at least as likely as not caused by or the result of service, that he had normal hearing upon his separation from service, and that there is no scientific evidence to support delayed onset hearing loss are inconsistent.

In July 2012, the examiner who provided the May 2012 opinion provided a negative addendum opinion in which she noted again that the Veteran's hearing was normal in both ears on his enlistment and separation audiograms with no significant threshold shifts, a change in hearing is a significant change greater than normal measurement error (i.e., greater than 10 decibels), any change of 15 decibels or more at any frequency from 1000-4000 Hz will be conceded, and a 2005 IOM study indicates that there is no scientific evidence to support delayed onset of noise-induced hearing loss.

In May 2016, Dr. J.C. reported that the Veteran had word recognition scores of 88 percent bilaterally when examined in April 2016 and noted a diagnosis of mild to severe bilateral sensorineural hearing loss.  Review of the audiogram results indicates that the Veteran currently has bilateral hearing loss for VA purposes, as the following pure tone thresholds were recorded in April 2016:


HERTZ (Hz)
Apr. 2016
500
1000
2000
3000
4000
RIGHT
40
35
50
70
75
LEFT
40
35
40
65
75

Dr. J.C. opined that the Veteran's past military noise exposure has, as likely as not, contributed to his hearing loss and explained that studies indicate that loud noise, such as that found on a military flight line, will cause irreversible cochlear damage and result in hearing loss.  The Board finds that this opinion is adequate because supportive rationale was provided.  Nieves-Rodriguez, 22 Vet. App. at 304.

In light of the foregoing and resolving any doubt in the Veteran's favor, the Board finds that the evidence is in favor of a grant of service connection for bilateral hearing loss.  In so finding, the Board acknowledges that VA has conceded in-service acoustic trauma and competent and credible lay statements indicate that the Veteran did not have hearing problems before service, but has had hearing problems since service.  See 38 U.S.C.A. § 1154(a) (providing that determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence).  As the law mandates resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


